Exhibit 10.1 SECOND AMENDED AND RESTATED CREDIT AGREEMENT Dated as of October 17, 2008 by and among EQUITY ONE, INC., as Borrower THE FINANCIAL INSTITUTIONS PARTY HERETO AND THEIR ASSIGNEES UNDER SECTION as Lenders and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and Sole Lead Arranger and SUNTRUST BANK as Syndication Agent and BANK OF AMERICA, N.A. AND PNC BANK, NATIONAL ASSOCIATION as Co-Documentation Agents TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 Section 1.1 Definitions. 1 Section 1.2 General; References to San Francisco Time. 30 ARTICLE II CREDIT FACILITY 30 Section 2.1 Revolving Loans. 30 Section 2.2 Letters of Credit. 32 Section 2.3 Swingline Loans. 36 Section 2.4 Bid Rate Loans. 38 Section 2.5 Rates and Payment of Interest on Loans. 42 Section 2.6 Number of Interest Periods. 43 Section 2.7 Repayment of Loans. 43 Section 2.8 Prepayments. 43 Section 2.9 Continuation. 44 Section 2.10 Conversion. 44 Section 2.11 Notes. 45 Section 2.12 Expiration or Termination Date of Letters of Credit Past Termination Date. 45 Section 2.13 Amount Limitations. 45 Section 2.14 Optional Increase to the Commitment. 46 Section 2.15 Extension of the Termination Date. 47 ARTICLE III PAYMENTS, FEES AND OTHER GENERAL PROVISIONS 48 Section 3.1 Payments. 48 Section 3.2 Pro Rata Treatment. 48 Section 3.3 Sharing of Payments, Setoff, Etc. 49 Section 3.4 Several Obligations. 50 Section 3.5 Minimum Amounts. 50 Section 3.6 Fees. 50 Section 3.7 Computations. 51 Section 3.8 Usury. 52 Section 3.9 Agreement Regarding Interest and Charges. 52 Section 3.10 Statements of Account. 52 Section 3.11 Defaulting Lenders. 52 Section 3.12 Taxes. 53 ARTICLE IV POOL ASSETS 55 Section 4.1 Inclusion of Pool Assets. 55 Section 4.2 Termination of Designation as Pool Asset. 55 Section 4.3 Ineligibility of a Property as Pool Asset. 55 -i- ARTICLE V YIELD PROTECTION, ETC. 56 Section 5.1 Additional Costs; Capital Adequacy. 56 Section 5.2 Suspension of LIBOR Loans. 58 Section 5.3 Illegality. 58 Section 5.4 Compensation. 58 Section 5.5 Treatment of Affected Loans. 59 Section 5.6 Change of Lending Office. 60 Section 5.7 Assumptions Concerning Funding of LIBOR Loans. 60 ARTICLE VI CONDITIONS PRECEDENT 60 Section 6.1 Initial Conditions Precedent. 60 Section 6.2 Conditions Precedent to All Loans and Letters of Credit. 63 Section 6.3 Conditions as Covenants. 63 ARTICLE VII REPRESENTATIONS AND WARRANTIES 64 Section 7.1 Representations and Warranties. 64 Section 7.2 Survival of Representations and Warranties, Etc. 70 ARTICLE VIII AFFIRMATIVE COVENANTS 70 Section 8.1 Preservation of Existence and Similar Matters. 70 Section 8.2 Compliance with Applicable Law and Material Contracts. 70 Section 8.3 Maintenance of Property. 71 Section 8.4 Conduct of Business. 71 Section 8.5 Insurance. 71 Section 8.6 Payment of Taxes and Claims. 71 Section 8.7 Books and Records; Inspections. 71 Section 8.8 Use of Proceeds. 72 Section 8.9 Environmental Matters. 72 Section 8.10 Further Assurances. 73 Section 8.11 Material Contracts. 73 Section 8.12 REIT Status. 73 Section 8.13 Exchange Listing. 73 Section 8.14 Guarantors. 73 ARTICLE IX INFORMATION 75 Section 9.1 Quarterly Financial Statements. 75 Section 9.2 Year-End Statements. 76 Section 9.3 Compliance Certificate. 76 Section 9.4 Other Information. 76 ARTICLE X NEGATIVE COVENANTS 79 Section 10.1 Financial Covenants. 79 Section 10.2 Negative Pledge. 82 Section 10.3 Restrictions on Intercompany Transfers. 82 Section 10.4 Merger, Consolidation, Sales of Assets and Other Arrangements. 82 -ii- Section 10.5 Plans. 83 Section 10.6 Fiscal Year. 83 Section 10.7 Modifications of Organizational Documents and Material Contracts. 83 Section 10.8 Transactions with Affiliates. 84 ARTICLE XI DEFAULT 84 Section 11.1 Events of Default. 84 Section 11.2 Remedies Upon Event of Default. 88 Section 11.3 Marshaling; Payments Set Aside. 89 Section 11.4 Allocation of Proceeds. 89 Section 11.5 Letter of Credit Collateral Account. 90 Section 11.6 Performance by Administrative Agent. 91 Section 11.7 Rights Cumulative. 91 ARTICLE XII THE AGENT 91 Section 12.1 Authorization and Action. 91 Section 12.2 Administrative Agent’s Reliance, Etc. 92 Section 12.3 Notice of Defaults. 93 Section 12.4 Wells Fargo as Lender. 93 Section 12.5 Approvals of Lenders. 94 Section 12.6 Lender Credit Decision, Etc. 94 Section 12.7 Indemnification of Administrative Agent. 95 Section 12.8 Successor Administrative Agent. 96 Section 12.9 Titled Agents. 96 ARTICLE XIII MISCELLANEOUS 97 Section 13.1 Notices. 97 Section 13.2 Expenses. 98 Section 13.3 Stamp, Intangible and Recording Taxes. 98 Section 13.4 Electronic Document Deliveries. 98 Section 13.5 Litigation; Jurisdiction; Other Matters; Waivers. 99 Section 13.6 Successors and Assigns. 100 Section 13.7 Amendments. 103 Section 13.8 Nonliability of Administrative Agent and Lenders. 105 Section 13.9 Confidentiality. 105 Section 13.10 Indemnification. 106 Section 13.11 Termination; Survival. 107 Section 13.12 Severability of Provisions. 107 Section 13.13 Governing Law. 108 Section 13.14 Counterparts. 108 Section 13.15 Obligations with Respect to Loan Parties. 108 Section 13.16 Independence of Covenants. 108 Section 13.17 Limitation of Liability. 108 Section 13.18 USA Patriot Act Notice.Compliance. 108 Section 13.19 Entire Agreement. 109 Section 13.20 Construction. 109 -iii- SCHEDULE 1.1(A) Pro Rata Shares of Lenders and Outstanding Balances as of Effective Date SCHEDULE 1.1(B) List of Loan Parties SCHEDULE 1.1(C) List of Persons Excluded from Definition of “Unconsolidated Affiliate” SCHEDULE 4.1 Initial Pool Assets SCHEDULE 7.1(b) Ownership Structure SCHEDULE 7.1(f) List of Properties and Marketable Securities SCHEDULE 7.1(g) Existing Indebtedness SCHEDULE 7.1(h) Material Contracts SCHEDULE 7.1(i) Litigation SCHEDULE 7.1(x) List of Properties owned by non-Borrower or Guarantor parties SCHEDULE 10.8 Certain Transactions with Affiliates SCHEDULE 11.1(d) Indebtedness in known non-monetary default EXHIBIT A Form of Assignment and Acceptance Agreement EXHIBIT B Form of Pool Certificate EXHIBIT C Form of Guaranty EXHIBIT D-1 Form of Notice of Borrowing EXHIBIT D-2 Form of Notice of Swingline Borrowing EXHIBIT E Form of Notice of Continuation EXHIBIT F Form of Notice of Conversion EXHIBIT G-1 Form of Revolving Note EXHIBIT G-2 Form of Swingline Note EXHIBIT G-3 Form of Bid Rate Note EXHIBIT H Form of Opinion of Counsel EXHIBIT I Form of Compliance Certificate EXHIBIT J Form of Designation Agreement EXHIBIT K-1 Form of Bid Rate Quote Request EXHIBIT K-2 Form of Bid Rate Quote EXHIBIT K-3 Form of Bid Rate Quote Acceptance EXHIBIT L Form of Solvency Certificate EXHIBIT M Form of Transfer Authorizer Designation -iv- SECOND AMENDED AND RESTATED CREDIT AGREEMENT THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (the “Agreement”) dated as of October 17, 2008 by and among EQUITY ONE, INC., a corporation organized under the laws of the State of Maryland (the “Borrower”), each of the financial institutions initially a signatory hereto together with their assignees under Section 13.6(d) (the “Lenders”), SUNTRUST BANK, as Syndication Agent, BANK OF AMERICA, N.A. and PNC BANK, NATIONAL ASSOCIATION as Co-Documentation Agents, and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”) as contractual representative of the Lenders to the extent and in the manner provided in Article XII (in such capacity, the “Administrative Agent”) and as Sole Lead Arranger. WHEREAS, Borrower, certain Lenders and Administrative Agent previously entered into an Amended and Restated Credit Agreement dated as of January 17, 2006, as amended by Amendment No. 1 to Credit Agreement dated as of March 22, 2007 and Amendment
